Citation Nr: 9912373	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  98-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the cervical, thoracic and lumbar spines, to 
include headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty with the Air Force from 
August 1975 to November 1976.  She also had active duty for 
training with the Louisiana National Guard from May 26 to 
June 9, 1987.

This appeal arose from May 1998 rating decisions of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  In October 1998, the veteran testified 
before a member of the Board via a videoconference hearing.

The veteran contends, in essence, that she suffers from 
residuals of an injury to the head and neck which she 
experienced in service in May 1987.  She indicated that her 
neck is stiff and sore and that she has recurrent headaches 
as a result of her fall.  Therefore, she believes that 
service connection should be awarded.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991)

In the instant case, the veteran clearly fell backward 
striking the back of the head and upper back on the floor on 
May 27, 1987, when she slipped on the floor of a mess hall.  
Subsequent to this injury, she received physical therapy for 
about a month on account of spasms and mild contusion.  An x-
ray on June 3, 1987, was noted by history as showing 
degenerative disease at the 5th and 6th cervical vertebrae, 
when her diagnosis was symptomatic cervical disc disease.  On 
June 11, 1987, she was noted by a private physician to have 
symptomatic cervical disc disease at levels C5-6 by x-rays 
done on June 3, 1987.  On June 22, 1987, a bone and joint 
consultation remarked that she had degenerated cervical disc 
disease "aggravated by fall."

Annual and periodic examinations performed in February 1991 
and February 1996 by the Guard contained no complaints or 
history of neck or head injury residuals, and the objective 
examinations referred to a normal spine.  The post-service 
records also include a statement from a private chiropractor 
dated in February 1999, which suggested more physical therapy 
and rehabilitation.  However, no VA examination has been 
conducted; therefore, the evidence does not indicate whether 
any possibly preexisting cervical disc disease underwent a 
chronic pathologic increase in severity in service.  This 
question needs to be answered medically before a final 
determination of the veteran's claim.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should request that the 
veteran sign and return a consent form 
authorizing the release to VA of records 
held by Meadowcrest Hospital.  A complete 
address for this facility should also be 
provided.  The RO should then request 
copies of the x-ray and CT reports from 
Meadowcrest Hospital Emergency room done 
on or about June 3, 1987.

2.  The RO should afford the veteran a 
complete VA orthopedic examination of her 
cervical, thoracic and lumbar spines, as 
well as her head, in order to determine 
whether she suffers from any chronic 
residuals of a head and neck injury 
related to a fall in service.  After a 
review of the complete claims folder, to 
include the service medical records and 
any x-ray and CT reports obtained from 
Meadowcrest Hospital, the examiner should 
answer the following questions:

	1)  is there any current disability 
involving the thoracic and lumbar spines?

	2)  after reviewing the records of 
the in-service fall on May 27, 1987, and 
the x-ray findings of degenerative disc 
disease (DDD) of the cervical spine on 
June 3, 1987, is it at least as likely as 
not that the DDD preexisted the brief 
period of Active duty for training 
commencing on May 26, 1987?

	3)  if the DDD is believed to have 
preexisted service, does the evidence 
suggest that it underwent a chronic 
pathological increase in severity during 
service, and if so, does the evidence of 
record indicate that any specified 
changes at that time (to include, but not 
limited to, headaches and a stiff and 
sore neck) represented a natural 
progression of the disease?

The examiner should provide a complete 
rationale for all opinions expressed.

The examiner must be provided the 
complete claims folder prior to the 
examination so that the veteran's entire 
medical history can be taken into 
consideration, and the examiner is asked 
to indicate in the examination report 
that the file has been reviewed.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



